              Case 1:20-cv-01568-SAB Document 9 Filed 01/25/21 Page 1 of 1



1
2
3
4                                    UNITED STATES DISTRICT COURT

5                                   EASTERN DISTRICT OF CALIFORNIA

6    TOM JON RILURCASA,                               )   Case No.: 1:20-cv-01568-SAB (PC)
                                                      )
7                     Plaintiff,                      )
                                                      )   ORDER TO SHOW CAUSE WHY ACTION
8             v.                                          SHOULD NOT BE DISMISSED
                                                      )
9                                                     )   (ECF No. 8)
     STATE OF CALIFORNIA, et al.,
                                                      )
10                                                    )
                      Defendants.                     )
11                                                    )
12            Plaintiff Tom Jon Rilurcasa is proceeding pro se and in forma pauperis in this civil rights
13   action pursuant to 42 U.S.C. § 1983.
14            On December 16, 2020, the Court screened Plaintiff’s complaint, found no cognizable claims,
15   and granted Plaintiff thirty days to file an amended complaint. (ECF No. 8.) Over thirty days have
16   passed and Plaintiff has not filed an amended complaint or otherwise responded to the Court’s order.
17   Accordingly, within fourteen (14) days from the date of service of this order, Plaintiff shall show
18   cause in writing why the action should not be dismissed. Plaintiff is warned again that failure to
19   comply with this order will result in a recommendation to a District Judge that the instant action be
20   dismissed for failure to prosecute, failure to obey a court order, and failure to state a cognizable claim
21   for relief.
22
23   IT IS SO ORDERED.
24
     Dated:        January 25, 2021
25                                                        UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                          1
